DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. The applicant contends:

“…Harkin appears to disclose an implantable biocompatible expander suitable for
implantation into a urinary duct, wherein the expander is configured to exert an outward radial force against a wall of the urinary duct when in-situ within the urinary duct. See Abstract. In applying Harkin to claim 1, the Office Action indicates {{[ 0039, 0040, and 0151, along with Figures 1, 2, 9, and 10 discloses the claimed wire structuring having a wave pattern with flared regions, in the manner claimed. However, the Office Action goes on to note that Harkin fails to disclose an implantable structure that “provides a pressure around the body tissue structure such that the pressure may change with movement of the body tissue structure”. See Office Action, page 3. Applicant agrees Harkin fails to discuss such features.

Even so, Mathur appears to be cited as curing the deficiencies of Harkin. Mathur
discloses a device adapted to receive a gastric band and couple to a surgical instrument such as an endoscope. See Abstract. Specifically, the Office Action appears to cite FIG. 81 of Mathur as disclosing a structure placed around a body tissue to provide a pressure around that structure. See Office Action, page 3. FIG. 81 of Mathur discloses a gastric band 16, where the gastric band 16 may be expanded to an expanded position for placement around body tissue and upon release, the gastric band 16 is contracted to a deployed position around the body tissue, (see Mathur, (0090) ) as shown in FIG. 81 and 8j, which are reproduced here….”


The examiner points out that the current claims are apparatus claims and not method claims. The arguments presented are with respect to how the device functions.  MPEP 2114 states:


“…II.     MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”


In the instant case the applicant’s arguments are towards the limitation “..so as to provide a pressure around the body tissue structure such that the pressure may change with movement of the body tissue.  The examiner points out that one of the materials utilized by the current application as stated in [0080]) is nitinol which is well known in the art for its elastic properties.  Harkin et al.s structure is equivalent as currently claimed and is manufactured from materials such as nitinol (see [0025]).  Thus being capable of performing the function.  The applicant has not pointed out why the material would function differently.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the structure as claimed is met by the Harkin et al. reference.  Mathur is utilized to teach the functions  as claimed are well known in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harkin et al. 2018/0325705 in view of Mathur 2012/0239061.


    PNG
    media_image1.png
    311
    238
    media_image1.png
    Greyscale


Noting figures 1-2, and 9-10, Harkin et al. discuses an implantable device for
implantation around a body tissue structure comprising: a wire structure [0151] having a wave pattern (50), the wire structure ([(0040]comprising a singular wire structure having a first terminal end and a second terminal end; wherein a first side of the wave pattern forms a flared region relative to a second side of the wave pattern; and wherein the wire structure is elastic (see [0039] which states that the struts are flexible which equates to elastic); wherein the wave pattern includes a plurality of spaced apart loops, wherein each of the spaced apart loops provides a smooth, atraumatic end; wherein the wire structure includes a closure structure adjacent to the first terminal end and the second terminal end for facilitating forming the implantable device into a closed loop.

However Harkin et al. does not specify that the implantable device structure provides a pressure around the body tissue structure such that the pressure may change with movement of the body tissue structure.   This is considered to be intended use/functional language.  MPEP 2114 states:
“…II.     MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”


In the instant case the applicant’s arguments are towards the limitation “..so as to provide a pressure around the body tissue structure such that the pressure may change with movement of the body tissue.  The examiner points out that one of the materials utilized by the current application as stated in [0080]) is nitinol which is well known in the art for its elastic properties.  Harkin et al.s structure is equivalent as currently claimed and is manufactured from materials such as nitinol (see [0025]).  Thus being capable of performing the function.  The applicant has not pointed out why the material would function differently.





Nevertheless, Noting figure 8i, Mathur teaches that placed around a body tissue to provide a pressure around that structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Harkin et al. and utilize in another part of the body such as a sphincter in order to control the flow of liquids, foods etc.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harkin et al. 2018/0325705 in view of Mathur 2012/023906 and further in view of Kagan et al. 2004/0092892. Harkin et al. and Mathur have been disclosed however do not disclose an encapsulation coating. Kagan et al. teaches that implant devices may be encapsulated with a coating (see [0275]). .It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Harkin et al. and provide an encapsulation coating on all sides of the wave in order to encourage tissue growth to anchor the prosthesis.

Allowable Subject Matter

Claims 7-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Claims 10-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        October 11, 2022